EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-12, 14, 17, 20, 21 and 23-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 17, Feler et al. discloses a target / a method for use in the measurement of misregistration between at least one first layer and at least one second layer formed on a wafer in the manufacture of semiconductor devices (as shown in Figs. 2-8, see also paragraphs [0018]), the target comprising: 
a first pair of periodic structures (FPPS) and a second pair of periodic structures (SPPS) (as shown in Figs. 2-7), each of said FPPS and said SPPS comprising: 
a first edge axis being generally parallel to a first FPPS edge (X axis); 
a second edge axis being generally parallel to a second FPPS edge (Y axis); 
a plurality of first periodic structures formed in a first area as part of a first FPPS layer of said at least one first layer and having a first pitch along a first pitch axis, said first pitch axis not 
a plurality of second periodic structures formed in a second area as part of a second FPPS layer of said at least one second layer and having said first pitch along a second pitch axis (as shown in Figs. 4, 110A and 110B): 
said second pitch axis being generally parallel to said first pitch axis; and said first area and said second area at least partially overlying one another (paragraphs [0026]-[0030], [0037] and [0048]-[0054]).
However, Feler et al. does not teach wherein said first pitch axis, said first edge axis and said second edge axis are arranged such that when either of said FPPS or said SPPS is illuminated by light, this results in: a desired output signal along a signal axis, said signal axis not being perpendicular to either of said first edge axis or said second edge axis; and a noise output signal along a first noise axis and a second noise axis, said first noise axis being generally perpendicular to said first edge axis and said second noise axis being generally perpendicular to said second edge axis, wherein overlap between said noise output signal and said desired output signal is minimized, and it does not appear to be obvious why one of ordinary skill in the art would modify Feler et al. such that said first pitch axis, said first edge axis and said second edge axis are arranged such that when either of said FPPS or said SPPS is illuminated by light, this results in: a desired output signal along a signal axis, said signal axis not being perpendicular to either of said first edge axis or said second edge axis; and a noise output signal along a first noise axis and a second noise axis, said first noise axis being generally perpendicular to said first edge axis and said second noise axis being generally perpendicular to said second edge axis, wherein overlap between said noise output signal and said desired output signal is minimized.


Claims 2-12, 14, 20, 21 and 23-28 are allowable by virtue of their dependency on claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Sezginer et al. [US 2005/0012928 A1]
	Niu et al. [US 2004/0137341 A1]
	Hiruma et al. [US 5,721,619 A]
	DiBiase [US 7,408,642 B1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882